Citation Nr: 0416795	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-04 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the bilateral factor was properly applied in 
evaluating the service-connected disabilities of the lower 
extremities.

2.  Whether the veteran initiated a timely appeal regarding 
the effective date for his grant of service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from April to June 1980.

This matter is before the Board of Veterans' Appeals (Board) 
from determinations by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.

The record reflects that the veteran initially requested a 
hearing before the Board in Washington, D.C., and that such a 
hearing was scheduled for March 2004.  However, in a May 2004 
statement, his representative noted that the veteran reported 
in March 2004, prior to the scheduled hearing, that he wanted 
to cancel this hearing and have his case forwarded to the 
Board for a decision.  See 38 C.F.R. § 20.702(e).

As an additional matter, the record reflects that the veteran 
submitted a copy of a February 2004 private orthopedic 
examination report directly to the Board in March 2004.  
While he did not specifically state the purpose for 
submitting this evidence, the Board notes that the report 
evaluates the service-connected right and left knees, and 
includes an opinion that he had progressed in his arthritis.  
Thus, the Board is of the opinion that this report 
constitutes an informal increased rating claim for the 
service-connected right and left knee disorders.  
Accordingly, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary in 
the instant case has been completed.

2.  The veteran is service-connected for the following 
disabilities of the lower extremities: avulsion fracture of 
the right ankle, evaluated as 20 percent disabling; a left 
knee disability, evaluated as 20 percent disabling; and 
degenerative arthritis of the right knee, evaluated as 10 
percent disabling.

3.  The record does not reflect that the veteran submitted a 
timely Substantive Appeal on his timeliness of appeal claim 
following the promulgation of a Statement of the Case (SOC) 
in November 2003.

4.  Service connection was established for a left knee 
disability by a May 2000 Board decision.  The RO subsequently 
effectuated this determination later that same month, 
effective November 21, 1994.  

5.  The veteran was informed of the effective date for the 
grant of service connection for his left knee disability, as 
well as his right to appeal, by correspondence dated in June 
2000.  However, no Notice of Disagreement appears to have 
been submitted within one year from the date of this 
correspondence.


CONCLUSIONS OF LAW

1.  The bilateral factor was properly applied to the 
veteran's service-connected disabilities of the lower 
extremities.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.25, 4.26 (2003); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

2.  The veteran did not initiate a timely appeal regarding 
the effective date for the establishment of service 
connection for his left knee disability.  38 U.S.C.A. 
§§ 5103, 5013A, 5107, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2003); Sabonis v. Brown, 6 Vet. App. 
426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

Here, the Board acknowledges that it does not appear that the 
RO sent notice to the veteran which specifically addresses 
the applicability of the VCAA to the issues on appeal.  
Nevertheless, assuming solely for the sake of argument and 
without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  For the reasons 
stated below, the Board finds that the veteran's claims must 
be denied as a matter of law; the bilateral factor was 
properly applied, and there is no legal basis to find that he 
initiated a timely appeal regarding the effective date for 
the establishment of service connection for his left knee 
disorder.  The Court has held that the VCAA is not applicable 
to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  In addition, even if the VCAA were applicable, the 
Board finds that there would be no prejudice to the veteran 
by its decision to proceed with the adjudication of this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Here, the record reflects that the veteran was notified of 
the enactment of the VCAA, as well as the enhanced duties to 
assist and notify, by a June 2002 Board decision, which was 
prior to the initiation of this appeal.  Moreover, the RO 
informed the veteran of how it applied the bilateral factor 
in the instant case, as well as the rationale for denying his 
timeliness of appeal claim, by various documents including 
the respective SOCs promulgated in January and November 2003.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Further, there is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard, supra.  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  Consequently, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).


I.  Bilateral Factor

The bilateral factor is applicable to the veteran's service-
connected disabilities of the lower extremities.

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations.  38 C.F.R. § 4.26. 

The use of the terms "arms" and legs" is not intended to 
distinguish between the arm, forearm, and hand, or the thigh, 
leg, and foot, but relates to the upper extremities and lower 
extremities as a whole.  Thus, with a compensable disability 
of the right thigh, for example, amputation, and pes planus, 
the bilateral factor applies, and similarly whenever there 
are compensable disabilities affecting use of paired 
extremities regardless of location or specified type of 
impairment.  38 C.F.R. 
§ 4.26(a).

The combined rating, with application of the bilateral 
factor, for the veteran's service-connected disabilities of 
the lower extremities is not the sum of all the ratings for 
these joints.  Rather, the combined rating is calculated from 
a combined ratings table and involves no addition until the 
bilateral factor is added.  See 38 C.F.R. §§ 4.25, 4.26.

To use the combined ratings table for the lower extremities, 
the ratings for the right ankle and both knees are arranged 
in the exact order of their severity, beginning with the 
greatest disability.  See 38 C.F.R. § 4.25(a).  Here, the 
veteran is service-connected for the following disabilities 
of the lower extremities: avulsion fracture of the right 
ankle, evaluated as 20 percent disabling; a left knee 
disability, evaluated as 20 percent disabling; and 
degenerative arthritis of the right knee, evaluated as 10 
percent disabling.  Moreover, a thorough review of the record 
does not reflect that he has appealed the appropriateness of 
these ratings.  Thus, the Board only has jurisdiction to 
address whether the bilateral factor has been properly 
applied.

For the first two joints, the 20 percent disability rating 
for the service-connected right ankle disorder is read in the 
left column of the combined ratings table, and the 20 percent 
disability rating for the service-connected left knee 
disability is read in the top row.  The figure appearing at 
the intersection of the row and column is 36 percent, which 
represents the combined value of the first two joints.  Next, 
the combined value of 36 percent is read in the left column, 
and the 10 percent disability rating for the service-
connected right knee disorder is read in the top row.  The 
figure appearing at the intersection of the row and column is 
42 percent, which represents the combined value of the three 
disabilities.  

Application of the bilateral factor adds 10 percent of that 
combined value, or 42 percent plus 4.2 percent, which results 
in 46.2 or 46 percent for the service-connected right ankle, 
right knee, and left knee.  38 C.F.R. § 4.26.

The veteran has no other service-connected disabilities.  
Accordingly, to calculate the final combined rating, the 46 
percent evaluation is converted to the nearest number 
divisible by 10, which is 50 percent.  See 38 C.F.R. § 4.25.

In short, under the law the combined rating for the veteran's 
service-connected disabilities is 50 percent, and no higher.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (When the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.).  Moreover, the 
record reflects that this is the combined rating assigned by 
the RO, and that the Board's analysis of this issue is 
similar to what was expressed by the RO in the January 2003 
SOC.  Thus, the benefit sought on appeal must be denied as a 
matter of law.

As the law is dispositive of this case, the benefit of the 
doubt rule is not for application.  


II.  Timeliness of Appeal

Background.  Service connection was established for a left 
knee disability by a May 2000 Board decision.  The RO 
subsequently effectuated this determination later that same 
month, effective November 21, 1994.  

The veteran was informed of the effective date for the grant 
of service connection for his left knee disability, as well 
as his right to appeal, by correspondence dated in June 2000.  
However, no Notice of Disagreement appears to have been 
submitted within one year from the date of this 
correspondence.

Service connection was subsequently established for the 
veteran's right knee disorder by a June 2002 Board decision.  
Later that same month, the RO effectuated this decision, 
effective June 16, 1994.

By a December 2002 statement, the veteran noted, in part, 
that he had received the June 2002 rating decision, and 
contended that the effective date for the grant of service 
connection for both knees should be June 16, 1994.  He 
subsequently reasserted his claim for an earlier effective 
date for the grant of service connection for his left knee by 
a January 2003 statement.

By correspondence dated in February 2003, the RO informed the 
veteran that he was notified of the November 21, 1994, 
effective date for his left knee disorder by correspondence 
dated in June 2000, and that he had one year from the date of 
this notification in which to submit a Notice of 
Disagreement.  Since his Notice of Disagreement was not 
received until December 2002, it could not be accepted.

Later in February 2003, the veteran submitted a Notice of 
Disagreement with respect to the timeliness of appeal issue.  
He asserted that he could not appeal in 2000 because he did 
not receive the decision until 2002.  Also in February 2003, 
as part of the VA Form 9 (Appeal to the Board) submitted in 
regard to his bilateral factor claim, he asserted that the RO 
reopened his claim when it granted disability for the right 
knee, because the claim was for both knees.  He also asserted 
that both knees were injured at the same time in June 1994.

An SOC on the timeliness of appeal issue was subsequently 
promulgated to the veteran in November 2003.  However, a 
post-it note on the file copy of this SOC states that there 
was no VA Form 9 on this issue.  In fact, the next written 
communication which addresses this issue after the SOC was 
the May 2004 statement from the veteran's representative.


Legal Criteria.  Pursuant to 38 U.S.C.A. § 7105(a), a request 
for appellate review by the Board of a decision by the RO is 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after an SOC has been furnished.  See 38 
C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a Notice of Disagreement.  
While special wording is not required, the Notice of 
Disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimant's satisfaction, issue an SOC.  
38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.  
Once an SOC is issued, the claimant must then file a 
Substantive Appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.202.  The Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determinations being appealed.  
To the extent feasible, the argument should be related to 
specific items in the Statement of the Case.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determinations being appealed.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.


Analysis.  In the instant case, the Board finds that the 
veteran's timeliness of appeal claim must be denied as a 
matter of law.

The Board emphasizes that the issue of timeliness of appeal 
is a question of law; the veteran either fulfilled the legal 
requirements or he did not.  

Initially, the Board notes that the record does not reflect 
that the veteran submitted a timely Substantive Appeal on his 
timeliness of appeal claim following the promulgation of an 
SOC in November 2003.  As mentioned above, the next written 
communication of record regarding this issue was the May 2004 
statement from the accredited representative.  Thus, this 
statement was received more than one year after the February 
2003 RO determination that no timely appeal was initiated as 
to the effective date for the left knee, and more than 60 
days from the promulgation of the SOC.  Consequently, the 
Board is without jurisdiction to address the timeliness of 
appeal issue.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302.

The Board further notes that even if the veteran had 
perfected an appeal on this claim, the benefits sought on 
appeal would still be denied.  See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (The Board has the fundamental authority to 
decide a claim in the alternative.).

As indicated above, the November 21, 1994, effective date for 
the grant of service connection for the veteran's left knee 
disability was established by a May 2000 rating decision.  
The veteran was notified of this decision, as well as his 
right to appeal, by correspondence dated in June 2000, which 
was sent to his address of record.  See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993); Wamhoff v. Brown , 8 Vet. App. 
517, 521 (1996).  No written communication was received from 
him, or an accredited representative, which can reasonably be 
construed as indicating disagreement with the assigned 
affective date and a desire for appellate review until 
December 2002, more than 2 years after the June 2000 
decision.  In short, no timely Notice of Disagreement was 
received with respect to this effective date.  Thus, the 
Board must conclude that the veteran did not initiate a 
timely appeal with respect to this effective date, and his 
claim must be denied as a matter of law.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302; see also 
Sabonis, supra.

Since the veteran did not initiate a timely appeal regarding 
the June 2000 rating decision, it is final, to include the 
assigned effective date, and cannot be reopened without new 
and material evidence or clear and unmistakable error (CUE) 
in the original decision.  See 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 20.1103.  However, in Lapier v. Brown, 5 Vet. 
App. 215 (1993), the Court held that, even assuming the 
presence of new and material evidence, reopening of a claim 
of entitlement to an earlier effective date under 38 C.F.R. § 
3.156 cannot result in the actual assignment of an earlier 
effective date, because an award granted on a reopened claim 
may not be made effective prior to the date of the reopened 
claim.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii); see also Leonard v. 
Principi, 17 Vet. App. 447, 451 (2004).

The Board notes that to assert a valid claim of CUE, the 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated; he must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  The mere assertion of CUE is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 
Vet. App. 162 (1994); see also 38 C.F.R. §§ 20.1403, 20.1404.  
In the instant case, the veteran has not specifically raised 
the issue of CUE in the June 2000 rating decision.  Thus, the 
Board has no authority to address this issue at this time.

The Board also notes that the veteran indicated that he did 
not receive notice of the effective date until 2002.  
Granted, this appears to be in regard to the June 2002 rating 
decision which, in part, assigned an effective date for the 
service-connected right knee disorder.  In any event, the 
Court has held that there is a "presumption of regularity" 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)); see also Mindenhall v. Brown, 7 Vet. App. 
271 (1994) (this presumption of regularity applies to 
procedures at the RO).  Applying this presumption to the 
instant case, the Board must conclude that the veteran was 
sent the notification of the November 21, 1994, effective 
date for his left knee on the date listed on the June 2000 
correspondence.

The Board further notes that it was cognizant of the 
veteran's contentions regarding the fact that he has a 
different effective date for his right knee disorder, and 
that both knees were injured at the same time in June 1994.  
However, for the reasons stated above the Board has 
determined it does not have jurisdiction to address the 
merits of his earlier effective date claim as there has been 
no timely appeal on this issue.

Based on the foregoing, the Board concludes that the 
veteran's appeal must be denied as a matter of law.  Since 
the law is dispositive of this case, the benefit of the doubt 
rule is not for application.  


ORDER

Inasmuch as the bilateral factor was properly applied to the 
veteran's service-connected disabilities of the lower 
extremities, the benefit sought on appeal is denied.

Inasmuch as the veteran did not initiate a timely appeal 
regarding the effective date for the establishment of service 
connection for his left knee disability, the benefit sought 
on appeal is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



